Citation Nr: 1500771	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a mental disorder to include an anxiety disorder or post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for blindness.

3. Entitlement to service connection for a cardiovascular disorder, including as due to a qualifying chronic disability related to Persian Gulf War service.

4. Entitlement to service connection for varicose veins, including as due to a qualifying chronic disability related to Persian Gulf War service.

5. Entitlement to service connection for a disorder manifested by headaches, irritable bowel syndrome (IBS), fatigue, joint and muscle pain, and lack of energy, including as due to a qualifying chronic disability related to Persian Gulf War service.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to February 1992. His service included Persian Gulf War service.

This appeal comes before the Board of Veterans' Appeals from a December 2009 rating decision of a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for a mental disorder, blindness, a cardiovascular disorder, varicose veins, and a multisymptom disorder.

In October 2014, the Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) at the Board's headquarters in Washington, DC. The transcript of that hearing is in the Veteran's claims file in electronic form.

In October 2014, the Veteran wrote that he was withdrawing his appeals for service connection for blindness and a cardiovascular disorder.

The issue of service connection for varicose veins is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Anxiety and depression symptoms during service continued after service through the present.

2. In October 2014, prior to promulgation of a decision in the appeal for service connection for blindness, the Veteran wrote that he wished to withdraw the appeal with respect to that claim.

3. In October 2014, prior to promulgation of a decision in the appeal for service connection for a cardiovascular disorder, the Veteran wrote that he wished to withdraw the appeal with respect to that claim.

4. A chronic multisymptom illness, with headaches, IBS, fatigue, joint and muscle pain, and lack of energy, is related to the Veteran's Persian Gulf War service.


CONCLUSIONS OF LAW

1. A mental disorder manifested by anxiety and depression was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2. The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for blindness have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3. The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for a cardiovascular disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

4. The criteria for service connection for a chronic multisymptom illness, with headaches, IBS, fatigue, joint and muscle pain, and lack of energy, as related to the Veteran's Persian Gulf War service, are met. 38 U.S.C.A. §§ 1117, 5107 (West 2002); 38 C.F.R. § 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Mental Disorder

The Veteran contends that he has a mental disorder that began during service and continued thereafter. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for certain chronic diseases, including psychoses, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran was found to be in normal psychiatric condition when he was examined for entrance into service. His service treatment records show that in July 1991 he was seen following a possible suicidal gesture. He was referred for medical and then mental health consultation when he was found in the safety net over the side of the flight deck of the vessel on which he served. He admitted to having thoughts of committing suicide by jumping into the water. In the mental health consultation, he stated that the suicidal thoughts were fleeting. He related having much difficulty adjusting to military life. He indicated having problems with military authorities, and having disciplinary problems, including as a result of episodes of losing control of his anger. Clinicians found that the Veteran appeared anxious and depressed. They provided impressions of adjustment disorder, without current suicidal thoughts. On mental health follow-up about three weeks later, the Veteran reported that he did not have suicidal ideation. In a January 1992 medical history for separation from service, the Veteran reported having had a mental evaluation to determine if he was suicidal. On the report of a January 1992 separation examination, the examiner noted that the Veteran had been found to have an adjustment disorder with mixed disturbance of emotion and conduct, and that he was not suicidal.

After service, in private treatment in July 2004, the Veteran reported a history of depression, with an increase in depression after going off medication for depression. In March 2005, he complained of tension headaches that interfered with sleep. He stated that he was under a lot of stress. In June 2005, he reported having depression, anxiety, and severe fatigue. A treating clinician prescribed medications to treat depression and headaches.

In 2009, the Veteran filed a claim for service connection for a mental disorder, including PTSD. 

The claims file contains records of outpatient mental health treatment of the Veteran at a VA facility in 2010.

The Veteran had a VA PTSD examination in September 2011. In the examination, he reported that before service he functioned well, without significant emotional or psychological problems. He stated that during service he had numerous disciplinary proceedings related to outbursts and frequent unexcused absences. He related having had a mental health and suicide assessment during service. He stated that since service he had worked many different jobs and had worked intermittently. He reported that recently he had missed a lot of work due to depression. He related that a physician had prescribed medication to treat anxiety. He indicated that he had not had mental health treatment for any prolonged periods.

The examiner found that the Veteran did not have PTSD. The examiner found that the Veteran had depression and anxiety. The examiner provided a diagnosis of depressive disorder. The examiner expressed the opinion that it is less likely than not that the Veteran's depressive disorder is related to his service. The examiner noted that the Veteran had not had sustained mental health treatment during or after service.

In the October 2014 Board hearing, the Veteran reported that he did not have psychiatric problems before he entered service. He stated that he had anxiety and depression during service, and that these problems continued after service and through the present. He related that during service he was assaulted by another service member, and that after that his troubles worsened. He indicated that he had anxiety of varying severity, and that during worse periods he did not show up for his duties. He stated that when his depression was severe, he had trouble controlling his thoughts and actions. He stated that he was separated from service early because of these problems. He indicated that after service he was prescribed psychiatric medications on more than one occasion, but that he did not continue on them because he experienced excessive grogginess. He argued that the 2011 examination report did not adequately reflect his history of symptoms during and since service.

The Veteran is competent to relate his symptoms during and since service. His accounts have been consistent and credible. When the VA psychologist who examined him in 2011 opined that it is less likely than not the Veteran's current disorder was related to service, he explained that the Veteran had not had sustained mental health treatment. He did not directly discuss the likelihood of continuity between symptoms during and after service. The Veteran's credible accounts of symptoms of anxiety and depression during and after service, combined with clinicians' findings of such symptoms during and after service, provide support for continuity and service connection. The supporting evidence carries at least as much evidentiary weight as the examiner's opinion against service connection. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for a mental disorder manifested by anxiety and depression.

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).

In February 2013, the Veteran wrote that he was withdrawing his appeals for service connection for blindness and a cardiovascular disorder. That letter satisfies the requirements for withdrawing the appeal with respect to those issues. On those issues, then, there is no remaining allegation of error of fact or law for appellate consideration, and the appeals are withdrawn. Accordingly, the Board does not have jurisdiction to review the appeals of those issues, and the appeals of those issues are dismissed.

Multisymptom Disorder

The Veteran contends that he has chronic or recurrent headaches, IBS, fatigue, joint and muscle pain, and lack of energy, and that these symptoms began during, or are otherwise related to his Persian Gulf War service.

As noted above, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. He is a Persian Gulf veteran.

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease). 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

For purposes of considering service connection for such disabilities, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period, will be considered chronic. 38 C.F.R. § 3.317(a)(4). A qualifying chronic disability shall be considered service connected. 38 C.F.R. § 3.317(a)(6). Compensation shall not be paid for a qualifying chronic disability if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent Southwest Asia duty and the onset of the disability. 38 C.F.R. § 3.317(a)(7)(ii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran's service treatment records reflect that he had mild acne on examination at entrance into examination. No headaches or musculoskeletal, neurological, psychological, respiratory, or gastrointestinal disorders were noted at that time. During service, he received treatment on various occasions for chills, rashes on the wrists and arms, acne, sunburn on the hands and arms, sore throat, foot pain, and stomach pain.

After service, in private treatment in July 2004, the Veteran reported a history of depression, with an increase in depression after going off medication for depression. In March 2005, he complained of tension headaches that interfered with sleep. He stated that he was under a lot of stress. In June 2005, he reported having depression, anxiety, and severe fatigue. A treating clinician prescribed medications to treat depression and headaches.

In December 2008, the Veteran had private treatment to address chest pain accompanied by pain in the left arm and tingling in the left hand. A treating clinician found evidence of cervical spine radiculopathy.

In his June 2009 claim, the Veteran stated that he had a chronic multisymptom illness, with symptoms of daily headaches, chronic tiredness, constant aching and pain in joints and muscles, and irritable bowels. He contended that the illness was related to his Persian Gulf War service.

In VA treatment in December 2009, the Veteran reported having gastroesophageal reflux disorder (GERD), and psychological stress. In VA outpatient mental health treatment in January and March 2010, he related having sleep problems. Mental health treatment included medication.

On VA medical examination in September 2011, the examining physician found that the Veteran had a chronic multisymptom illness, with headaches, IBS, fatigue, joint and muscle pain, and lack of energy. The examiner provided the opinion that it is at least as likely as not that the illness is related to exposures during Persian Gulf War service.

In VA treatment in January 2013, the Veteran reported a six month history of rashes, including on his back. He also reported intermittent right knee pain.

In the October 2014 Board hearing, the Veteran reported that, during his Persian Gulf War service, he had symptoms including stomach pain, fatigue, and headaches. During service, he stated, the symptoms occurred occasionally, and were no more than minor problems. He indicated that presently he had more frequent and severe problems. He stated that he had headaches almost daily, and fatigue regularly. He reported that he had IBS symptoms, including urgent bowel movements, a couple of times a week. He related having pain in various joints, that is, in different joints on different occasions. He stated that the joint pains generally were not severe.

The Veteran's service treatment records show some symptoms, and he has related ongoing and worse symptoms after service. The VA physician who examined him in September 2011 supported the existence of a chronic multisymptom illness and a relationship between that illness and his Persian Gulf War service. Thus, the record supports service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for a chronic multisymptom illness.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). With regard to the Veteran's claims for service connection for a mental disorder and a multisymptom disorder, the Board is granting the benefits sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating those claims.


ORDER

Entitlement to service connection for a mental disorder manifested by anxiety and depression is granted.

The appeal for service connection for blindness is dismissed.

The appeal for service connection for a cardiovascular disorder is dismissed.

Entitlement to service connection for a chronic multisymptom illness, with symptoms including headaches, IBS, fatigue, joint and muscle pain, and lack of energy, is granted.



REMAND

The Board is remanding the issue of service connection for varicose veins to the RO for the development of additional evidence. The Veteran reports that he began to have varicose veins during service. He has stated that, in about 1993, within a year or two after his 1992 separation from service, he sought treatment for varicose veins. He relates that a clinician he saw then found that no treatment was needed at that time. He reports that records for the 1993 treatment are not available. He indicates that the varicose veins continued over the years, however, and worsened to the extent that it became necessary to have surgery, in 2004, to strip them. The claims file contains private treatment records that reflect the 2004 treatment, and the continuing existence of varicose veins in 2007. VA treatment records from 2007 through 2010 show ongoing or recurrent varicose veins. In a VA medical examination in September 2011, it was noted that the Veteran had varicose veins, worse in the right leg. The examination report did not address, however, the likely etiology of the varicose veins. The Board will remand the issue for a VA examination, with file review, and opinion as to the likelihood that any current varicose veins are a continuation of a disorder during service or are otherwise related to service.

Accordingly, this matter is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the likely etiology of varicose veins. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to report on the current manifestations and effects of varicose veins. Ask the examiner to consider the Veteran's account of the history of his varicose veins, the assembled available records of post-service treatment, and the condition of any current varicose veins. Ask the examiner to, based on that information, provide opinion as to: (a) whether current varicose veins are consistent with the Veteran's account of observing varicose veins in service in 1990 to 1992, and (b) whether it is at least as likely as not (at least a 50 percent possibility) that the Veteran had varicose veins during service that continued after service. Ask the examiner to explain the conclusions reached.

2. Thereafter, review the expanded record and consider the remanded issue. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


